SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended February 28, 2011 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-52473 NANO DIMENSIONS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-1499421 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 11650 South State St. Suite 240 Draper, Utah (Address of Principal Executive Offices) (Zip Code) (801) 816-2533 Issuer’s Telephone Number, Including Area Code Cancer Therapeutics, Inc. (Former name or former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,”“accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [] Table of Contents Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of April 8, 2011, the Company had outstanding 171,083shares of common stock, par value $0.001 per share. 2 Table of Contents PART I FINANCIAL INFORMATION The Financial Statements of the Company are prepared as of February 28, 2011. ITEM 1. FINANCIAL STATEMENTS REQUIRED BY FORM 10-Q 3 Table of Contents CONTENTS Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to the Financial Statements 8 4 Table of Contents NANO DIMENSIONS, INC. (formerly Cancer Therapeutics, Inc.) Balance Sheets ASSETS February 28, May 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets OTHER ASSETS Notes receivable Interest receivable Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related party Other accrued expenses Notes payable Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; 20,000,000 shares authorized, 200 and 200 shares issued and outstanding, respectively - - Common stock, $0.001 par value; 500,000,000 shares authorized, 171,139 and 171,139 shares issued, respectively Treasury stock, 56 shares ) ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents NANO DIMENSIONS, INC. (formerly Cancer Therapeutics, Inc.) Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended February 28, February 28, NET REVENUES $
